                    Case 3:18-cv-01260-AWT Document 47 Filed 11/15/19 Page 1 of 1
                                                                                                               Civil- (Dec-2008)
                                                      HONORABLE:              Alvin W. Thompson
                            DEPUTY CLERK L. S. Ferguson             RPTR/ECRO/TAPE C. Thompson
TOTAL TIME:                  hours 46   minutes
                               DATE:  11/15/19      START TIME: 4:06 pm        END TIME: 4:52 pm
                                                 LUNCH RECESS         FROM:            TO:
                                         RECESS (if more than ½ hr)   FROM:            TO:

CIVIL NO. 3:18-cv-01260-AWT


             Qazi T. Azam                                                         Eugene N. Axelrod
                                                                                          Plaintiff’s Counsel
                               vs
             Yale University                                                      Kevin C. Shea
                                                                                          Defendant’s Counsel

                                         COURTROOM MINUTES- CIVIL

                   ✔ Motion hearing                             Show Cause Hearing
                       Evidentiary Hearing                      Judgment Debtor Exam
                       Miscellaneous Hearing

✔ .....# 27        Motion to Compel and for Sanctions                             ✔ granted       denied       advisement
    .....#         Motion                                                            granted      denied        advisement
    .....#         Motion                                                            granted      denied        advisement
    .....#         Motion                                                            granted      denied        advisement
    .....#         Motion                                                            granted      denied        advisement
   .....#          Motion                                                            granted      denied       advisement
   .....#          Motion                                                            granted      denied       advisement
✔ .....
  #46              Oral Motion to Extend Dispositive Motion deadline                 granted      denied       advisement
   .....           Oral Motion                                                       granted      denied        advisement
   .....           Oral Motion                                                       granted      denied        advisement
  .....            Oral Motion                                                       granted      denied        advisement
   .....              Briefs(s) due                   Proposed Findings due                    Response due
✔ ............. The Court directs counsel to schedule the plaintiff's deposition and file a            filed    docketed
  ............. Notice on the Docket.                                                                  filed    docketed
✔ ............. The Court directs counsel to submit the transcript of Ms. Ovelar's deposition          filed    docketed
  ............. to the Court for review and to determine if further deposition testimony is            filed    docketed
   ............. necessary.                                                                            filed    docketed
   .............                                                                                       filed    docketed
   ............                           Hearing continued until                                 at
